Citation Nr: 1826686	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-28 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction of the disability rating for the Veteran's coronary artery disease (CAD) status-post myocardial infarction from 100 percent to 60 percent effective as of June 1, 2012, was proper.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a cerebral vascular accident (stroke).

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1969 to May 1971. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of the Denver, Colorado, Regional Office (RO).

The issue of service connection for a cerebral vascular accident (stroke) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record at the time of the June 2012 reduction action did not establish material improvement of the Veteran's CAD and did not contain clear and unmistakable evidence that he was not entitled to the 100 percent rating.

2.  In May 2008, VA denied service connection for PTSD. The Veteran was informed in writing of the adverse determination and his appellate rights at that time. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

3.  The May 2008 rating decision is final.

4.  The additional documentation submitted since the May 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim. 

5.  PTSD was caused by service.

6.  The Veteran is in receipt of a 100 percent schedular rating.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's CAD from 100 percent to 60 percent, effective June 1, 2012, was improper. 38 C.F.R. § 3.344 (2017).

2.  The May 2008 rating decision denying service connection for PTSD is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been presented. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).

4.  The criteria to establish service connection for PTSD have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2017).

5.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CAD

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability. 38 C.F.R. § 3.344(c). 

 The United States Court of Appeals for Veterans' Claims (Court) has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

In May 2011, the RO granted service connection and assigned a 10 percent rating from June 9, 2006, to February 22, 2011, and a 100 percent rating beginning February 23, 2011. The 100 percent rating was based on a February 23, 2011, VA examination which stated that the Veteran reported symptoms of fatigue at a workload of 1 to 3 metabolic equivalents (METs). In June 2011, the RO obtained an additional VA medical opinion which stated that the 1 to 3 METs conclusion was not clearly and unmistakably erroneous, but "it was not based solely on the [V]eteran's cardiac condition. The [V]eteran had a [cerebral vascular accident] and this limited his exercise capacity." The June 2011 opinion additionally stated that the Veteran's "primary problem is the hemiplegia resulting from the stroke. I cannot state what the estimated METs would be without the stroke. It would be mere speculation [to] estimate what his function would be without the stroke." In July 2011, the RO proposed to reduce the Veteran's rating to 60 percent because "[i]t was clearly and unmistakably erroneous to assign an evaluation of 100 percent because the impairment on which this evaluation is based is the result of your stroke, and not your coronary artery disease." In December 2011, the Veteran was afforded another VA examination but exercise testing was not conducted. In March 2012, the Veteran's rating was reduced from 100 percent to 60 percent. 

The reduction in the Veteran's rating was not sufficiently factually based. There was no evidence in the June and December 2011 examinations that the Veteran's METs were not attributable to his CAD. The June 2011 opinion expressly stated that the examiner could not determine to what extent the METs level was attributable to his non-service connected stroke and to what extent the level was attributable to his CAD. The December 2011 examination did not include exercise testing and no indication was made as to the Veteran's METs level. 

The courts have recognized that "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable. Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations omitted). Therefore, there was no clear and unmistakable evidence that the initial rating was incorrect. Additionally, there was no evidence of any improvement in the Veteran's disorder. Therefore, the reduction was improper and the 100 percent rating is reinstated.

II.  PTSD

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In April 2007, VA denied service connection because "there is no evidence of any current, clear medical diagnosis of PTSD, nor has any in-service stressors been claimed or identified." New evidence and material evidence was submitted within one year of that decision and the RO readjudicated the claim in a May 2008 decision. The Veteran was informed in writing of the May 2008 decision and did not submit an NOD. Although additional relevant VA treatment records were added to the file in August 2008, the evidence contained therein was not new.

New and material evidence pertaining to the issue of service connection for PTSD was not received by VA or constructively in its possession within one year of written notice to the Veteran of the May 2008 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the May 2008 rating decision includes two VA examinations, a letter from the Joint Services Records Research Center (JSRRC) confirming the Veteran's reported stressors, and VA treatment records. The VA treatment records include a diagnosis of PTSD by VA psychiatrists and psychologists attributable to his in-service stressors and indicate on-going treatment by VA for PTSD.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

In May 2011, a VA psychologist diagnosed the Veteran with PTSD. His reported stressors were all experiences he had while he was stationed in Vietnam. An April 2010 letter from the Joint Services Records Research Center (JSRRC) verified the Veteran's reported stressors. Therefore, service connection is warranted and the claim is granted.

The Veteran was afforded VA examinations in June 2011 and September 2011. Both examination reports state that the Veteran's reported stressors were related to his fear of hostile military or terrorist activity while in service and that his PTSD diagnosis was caused by or related to the reported stressors. Although the June examination indicates both that the Veteran has, and does not have PTSD, both examination reports however, state that the Veteran did not meet the criteria for a diagnosis of PTSD. These examination reports are inconsistent and, therefore, inadequate. Additionally, they both failed to discuss how the conclusion that the Veteran did not have PTSD conflicted with his VA treatment records which indicated on-going treatment for PTSD by VA.

III.  TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, but the schedular rating is less than total. 38 C.F.R. § 4.16(a). Given the reinstatement of the 100 percent rating for CAD above, the Veteran is in receipt of a total schedular rating. Therefore, TDIU is denied.


ORDER

The reduction of the rating for the Veteran's CAD from 100 percent to 60 percent effective as of June 1, 2012, was not proper.

The Veteran's application to reopen his claim of entitlement to service connection for PTSD is granted.

Service connection for PTSD is granted.

TDIU is denied.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Reason for the remand:

An April 2006 VA treatment record states that the Veteran's stroke was ischemic in nature. In January 2012, the Veteran was afforded a VA examination. The VA examiner opined as to whether the stroke was caused by CAD, but failed to address aggravation. Additionally, the entire rationale provided for causation was "no evidence arrhythmia with heart condition" which is not an explanation and, therefore, inadequate. A new VA medical opinion is required.

2.  Return the file to the VA examiner who conducted the January 2012 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his stroke. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's cerebral vascular accident (stroke) was caused by any in-service event, injury, disease, or disorder, to include his presumed exposure to herbicide agent.

b.  whether the Veteran's cerebral vascular accident (stroke) was caused by any service-connected disorder.

c.  whether the Veteran's cerebral vascular accident (stroke) was aggravated by any service-connected disorder.

Service connection is currently in effect for CAD status-post myocardial infarction and for PTSD.

The examiner's attention is drawn to the following:

*April 2006 VA treatment record stating that the Veteran's 2005 CVA was ischemic in nature. VBMS Entry 8/8/2008, p. 128.

*August 2011 statement from the Veteran that the arterial blockage from his CAD caused the stroke.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


